IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 78 EAL 2015
                              :
                Petitioner    :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
           v.                 :
                              :
                              :
TYRONE L. FISHER,             :
                              :
                Respondent    :


                                    ORDER


PER CURIAM

     AND NOW, this 17th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.